Determination of respondent Secretary of State, dated October 18, 1977, suspending the license of petitioner as a private investigator, is unanimously modified, on the law, to the extent of annulling so much of the determination as continues petitioner’s suspension beyond January 31, 1978, and the petition is granted to that extent, and the determination is otherwise confirmed, with costs to petitioner. As it is conceded that a nolle prosequi had been entered in the criminal proceeding in the Bahamas more than two years before the determination by respondent, it was arbitrary and capricious to extend the suspension of petitioner’s license indefinitely until he submitted written proof from an official Bahamas governmental agency that the charges against petitioner had "been dismissed or otherwise disposed of.” This requirement has now caused petitioner’s license to be suspended for almost two years after the determination, on an offense which respondent deemed to merit only a suspension of two months or a $250 fine. We think that this additional suspension was so disproportionate to the offense in the light of the circumstances as to be shocking to one’s sense of fairness. (Matter of Pell v Board of Educ., 34 NY2d 222, 233.) Concur&emdash;Fein, J. P., Sullivan, Markewich, Silverman and Ross, JJ.